Citation Nr: 0722062	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  07-00 982	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 3, 2006, Board of Veterans' Appeals (Board) decision 
that declined to reopen a claim of service connection for the 
cause of the veteran's death.






ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel






INTRODUCTION

The service department reported that the veteran had pre-war 
service from September 16, 1941, to December 7, 1941; 
beleaguered status from December 8, 1941, to April 8, 1942; 
missing status on April 9, 1942; prisoner of war (POW) status 
from April 10, 1942, to October 7, 1942; and no casualty 
status from October 8, 1942, to February 23, 1946.  The 
veteran also had regular Philippine Army service from 
February 24-28, 1946.  He died in June 1981.  The moving 
party is his surviving spouse.

This matter comes before the Board on the motion for review 
under 38 U.S.C.A. § 7111 of the Board's October 3, 2006, 
decision declining to reopen the claim of service connection 
for the cause of the veteran's death.  

In her motion, the moving party alleged clear and 
unmistakable error in the August 2002 rating decision that 
denied service connection for the cause of the veteran's 
death.  Indeed, it appears that most, if not all, of her 
arguments dealt with that decision rather than the Board's 
October 2006 decision.  That issue (CUE in the rating 
decision) has not been addressed by the RO and is not on 
appeal before the Board.  Arguably that claim is inextricably 
intertwined with the present CUE motion.  Because, however, 
the Board's denial of this motion is without prejudice, the 
moving party will not be prejudiced by the Board's deciding 
the motion at this point.  


FINDING OF FACT

In a letter dated on November 7, 2006, the moving party made 
no contentions regarding any error in the Board's decision 
that new and material evidence had not been submitted.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2006).

When the moving party filed a letter dated on November 3, 
2006, and date-stamped as received at the RO on December 6, 
2006, alleging CUE in the Board's October 3, 2006, decision, 
she contended, in essence, that the Board had improperly 
weighed the new evidence that she had submitted in support 
of her request to reopen a claim for service connection for 
the cause of the veteran's death and that this error 
constituted CUE.  Indeed, she made no arguments as to why 
the Board's decision finding that the evidence was not new 
and material was in error.  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2006), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

